Citation Nr: 0112206	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1965 to 
August 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) June 1997 rating decision which 
denied service connection for PTSD.


FINDING OF FACT

Competent medical evidence shows that the veteran does not 
have PTSD as a result of active service or any incident 
occurring therein.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active wartime 
service. 38 U.S.C.A. §§ 1110 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case, 
supplemental statements of the case, and the February 2001 
Travel Board hearing, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been associated with the file.  The 
Board further finds that no reasonable possibility exists 
that any further assistance to the veteran would aid in 
substantiating his claim.  As all relevant facts have been 
adequately developed, to the extent possible, VA has fully 
satisfied its obligations to the veteran under VCAA.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
diagnosing the disorder, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.  

The veteran's service medical records do not reveal any 
report or clinical finding indicative of PTSD.  His service 
personnel records show that he served aboard the attack 
aircraft carrier, U.S.S. Franklin D. Roosevelt (CVA 42), from 
February 1966 to August 1969.

In September 1996, the veteran reported exposure to the 
following in-service stressors: he saw the "mangled" body 
of a pilot who was accidentally killed by the propeller of an 
airplane aboard his ship (reportedly, he had to clean up the 
dead serviceman's body parts from the deck after the 
accident), he saw scars on the body of a fellow shipmate who 
was severely burned by fire aboard his vessel, he was in fear 
for his life when his vessel found itself in the middle of a 
hurricane at sea, and several close friends died in combat in 
Vietnam.

Vet Center clinical records from February 1994 to January 
1997 document treatment for the veteran's substance abuse and 
psychological impairment (reportedly related to traumatic 
experiences during service in the Vietnam area of operations 
aboard the U.S.S. Roosevelt).  During treatment, he indicated 
that he was never "in action" but saw many fatal and near-
fatal accidents aboard the U.S.S. Roosevelt, reportedly 
having a negative impact on his post-service life and mental 
health.  In January 1997, a clinical social worker indicated 
that the veteran had "subdiagnostic," mild PTSD.  

In a March 1998 letter, the veteran reported having been 
exposed to the following stressors while serving in the 
waters offshore Vietnam aboard the U.S.S. Roosevelt and, in 
July 1998, he supplied the dates of the events: he was in 
fear for his life when his vessel struggled against a typhoon 
at sea (during the last two weeks of August 1966); his vessel 
was once very close to the shoreline of Vietnam, and he 
observed combat operations on the beach (in late November 
1966); a serviceman was accidentally killed by the propeller 
of an aircraft, and his "shredded" body had to be recovered 
from the flight deck (at the end of February 1967); at times, 
when he was on duty in the air control tower, some of the 
carrier's aircraft did not return from their missions and, at 
other times, some of the returning aircraft were damaged; a 
friend of his was severely burned in a fire aboard his 
aircraft carrier (in the beginning of March 1967); a 500-
pound bomb was accidentally disarmed by a serviceman, and 
everybody feared for their lives until the bomb was defused 
(in February 1967); and 3 friends were killed in action in 
Vietnam.

VA medical records from January 1994 to June 1998 document 
intermittent treatment for assorted symptoms and impairment, 
including polysubstance abuse.  

In January 1999, the RO received from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) a December 
1998 report, including a command history of the U.S.S. 
Roosevelt from February 1966 to August 1969, showing that 8 
crewmen were killed in a fire in a storeroom on November 4, 
1966, and that the vessel was damaged by severe storm in 
January 1967.  The report also included a December 18, 1966 
deck log for the U.S.S. Roosevelt, showing that a lieutenant 
died as a result of injuries sustained when he was blown into 
a rotating aircraft propeller on the flight deck (he was 
decapitated and both arms were dismembered).  The command 
history for the U.S.S. Roosevelt indicates that some of its 
crew died and were injured during various combat and training 
operations during the period from 1966 to 1969.  

On VA fee-basis psychiatric examination in February 1999, 
including and reflecting a review of the claims file, the 
veteran indicated that he had about a year of service aboard 
an aircraft carrier in the Vietnam area of operations; 
reportedly, he saw aircraft "shot up or lost," experienced 
a fire aboard the vessel, saw a pilot "chewed up" by a 
propeller, and witnessed other "loss of pilots."  He 
indicated that he had symptoms including anger and feelings 
of guilt since service, but he denied symptoms such as 
recurrent or intrusive thoughts, avoidant behavior, or marked 
psychological response to stimuli reminding him of in-service 
trauma.  Following a complete examination, the Axis I 
diagnoses were: depressive disorder and polysubstance abuse 
in remission; the Axis II diagnosis was: obsessive compulsive 
personality disorder.  The examining psychiatrist  indicated 
"[s]pecifically, I can state that the [veteran] d[oes] not 
have PTSD - he does not meet the diagnostic criteria for this 
diagnosis."  The examiner stated further that the veteran's 
anger was somewhat difficult to place, but was best placed 
with his Axis II characterological disorder diagnosis.  

At a February 2001 Travel Board hearing, the veteran 
testified that he had PTSD as a result of exposure to various 
stressors during service aboard the U.S.S. Roosevelt.  One 
night, when on duty in the air control tower, he stated that 
a serviceman was killed by an aircraft propeller, and his 
body parts were scattered over the flight deck; the veteran 
reportedly did not witness the actual incident and was not 
involved in picking up the body parts of the deceased.  On 
another occasion, one of his friends was injured seriously in 
a paint locker fire; reportedly, he saw his friend's scars 
and burns after he returned to duty following a prolonged 
hospital stay (lasting about 2-3 months).  He stated that he 
was once very close to combat operations in Vietnam when his 
vessel ran off course and became stranded near a beach while 
the fighting was going on.  Reportedly, he was aware that 
some aircraft from his vessel were destroyed in combat, and 
he saw some aircraft returned damaged from their missions.  
He testified that he was distressed and felt guilty because 
some of his pre-service friends were killed in Vietnam.  

Based on the foregoing, the Board finds that service 
connection for PTSD is unwarranted.  Although the veteran has 
consistently identified several traumatic incidents while 
serving aboard the aircraft carrier, U.S.S. Roosevelt, 
alleging that the events resulted in his distress and 
emotional impairment giving rise to PTSD, and the evidence of 
record (including his service personnel records and the 
USASCRUR report) indicates that at least some of the events 
described by him actually occurred, competent medical 
evidence of record shows, affirmatively, that he does not now 
have PTSD, of service origin or otherwise.

Although "subdiagnostic" mild PTSD was once indicated by a 
clinical social worker during the veteran's visit at a Vet 
Center in January 1997, the veteran underwent a thorough and 
complete VA psychiatric examination in February 1999, 
performed in conjunction with a review of the entire claims 
file (including the aforementioned Vet Center records, as 
well as the stressor letters from the veteran).  The 
psychiatrist clearly indicated that the veteran did not meet 
the diagnostic criteria for PTSD.  In this case, the Board 
deems more persuasive the conclusions of the examining 
psychiatrist who examined the veteran and thoroughly reviewed 
the entire claims file in conjunction with his medical 
opinion.  

The Board is mindful of the veteran's contention that he has 
PTSD following his exposure to traumatic events in service 
aboard the U.S.S. Roosevelt.  While the credibility of his 
contention is not challenged (and the occurrence of at least 
some of the claimed stressors is supported by evidence of 
record) and his competence to testify with regard to 
observable symptoms such as anger and feeling guilty is 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a layman, to render a 
medical diagnosis of PTSD or to provide a causal link between 
active service and any current symptomatology.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor; however, as noted above, application of this rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is not the case here as the weight of 
the evidence is clearly against the claim.


ORDER

Service connection for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


